DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chung (United States Patent Application Publication 2016/0041458 A1).

    PNG
    media_image1.png
    312
    548
    media_image1.png
    Greyscale

With respect to claim 1, Chung discloses a projection device (see figure above), comprising a light combining system (a), an illumination system (c), at least one light valve (148), and a projection lens (152), wherein the light combining system is configured to provide a combined beam (see the operation of a); the illumination system (c) is disposed on a transmission path of the combined beam and is configured to receive the combined beam to generate an illumination beam; the at least one light valve (148) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam; and the projection lens (152) is disposed on a transmission path of the image beam and is configured to project the image beam out of the projection device along an optical axis, wherein the light combining system is located in a first layer space (see a which contains c), the at least one light valve is located in a second layer space (see b), the first layer space is different from the second layer space (see b), and the first layer space and the second layer space overlap in a gravitational direction (see the orientation defined by 1), wherein the light combining system (see a) is configured as rectangular shape when 

With respect to claim 2, Chung discloses the projection device according to claim 1, Chung discloses wherein a projection position of at least a portion of the illumination system in the second layer space overlaps with a position of the at least one light valve (see c and the location of 148).

With respect to claim 3, Chung discloses the projection device according to claim 1, Chung discloses wherein the projection lens (152) is located in the first layer space (a) and the second layer space (b).

With respect to claim 4, Chung discloses the projection device according to claim 1, Chung discloses wherein the illumination system and the at least one light valve are sequentially arranged along the gravitational direction (see c and 148).

With respect to claim 5, Chung discloses the projection device according to claim 1, Chung discloses wherein the illumination system comprises a prism module (see 146), and the prism module is located in the first layer space and the second layer space (see b and c).

With respect to claim 6, Chung discloses t1he projection device according to claim 5, Chung discloses wherein an extension direction of the prism module is inclined to the gravitational direction (see 146).

With respect to claim 7, Chung discloses the projection device according to claim 1, Chung discloses wherein the illumination system comprises a reflective element for bending the transmission path of the illumination beam (see the fold mirror in fig.3).

With respect to claim 8, Chung discloses the projection device according to claim 1, Chung discloses wherein the illumination system comprises a light homogenizing element (see 142), which is disposed on the transmission path of the combined beam and is configured to receive the combined beam to generate the illumination beam (see the operation of 142).

With respect to claim 9, Chung discloses the projection device according to claim 1, Chung wherein the light combining system comprises a plurality of light sources, configured to provide a plurality of beams to form the combined beam (see the light sources of a).


With respect to claim 11, Chung discloses the projection device according to claim 1, Chung discloses wherein the at least one light valve is a reflective light valve (see 148).

With respect to claim 12, Chung discloses the projection device according to claim 1, Chung discloses wherein a quantity of the at least one light valve is one (see DMD, 148).

With respect to claim 13, Chung discloses a projection device (see figure above), comprising a light combining system (a), an illumination system (c), at least one light valve (148), and a projection lens (152), wherein the light combining system is configured to provide a combined beam (see the operation of a); the illumination system (c) is disposed on a transmission path of the combined beam and is configured to receive the combined beam to generate an illumination beam; the at least one light valve (148) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam; and the projection lens (152) is disposed on a transmission path of the image beam and is configured to project the image beam out of the projection device along an optical axis, wherein the at least one light valve is located in a first layer space (see b above), the light combining system is located in a second layer space (see a above), the first layer space is different from the second layer space (see a and b above), and the first layer space and the second layer space overlap in a gravitational directions (see the overlap above) wherein the light combining system is configured as a rectangular shape when being viewed from the gravitational direction (see the rectangle above), and a long side of the light combining system is parallel to the optical axis (see the optical axis 2).
With respect to claim 14, Chung discloses the projection device according to claim 13, Chung discloses wherein the illumination system and the at least one light valve are sequentially arranged along the gravitational direction (see c and 148).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (United States Patent Application Publication 2016/0041458 A1) in view of Motoya (United States Patent Application Publication 2013/0286359 A1).


With respect to claim 10, Davis in view of Motoya discloses the projection device according to claim 1, Davis does not disclose wherein the light combining system comprises a red light source, a blue light source, a first excitation light source, and a second excitation light source, wherein the blue light source is disposed between the red light source and the first excitation light source.
Motoya discloses wherein the light combining system (57 and 58) comprises a red light source (see 22 in fig.2), a blue light source (26 and 52d in fig.2), a first excitation light source (see the source of excitation from half of the light sources 25 to 52g), and a second excitation light source (second half of light sources 25), wherein the blue light source (26 and 52d) is disposed between the red light source (see 22 in fig.2) and the first excitation light source (see the source of excitation from half of the light sources 25 to 52g).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify light source of Davis with the light source of Motoya so that a red light source, a blue light source, a first excitation light source, and a second excitation light source, wherein the blue light source is disposed between the red light source and the first excitation light source to form the combined beam to enhance the brightness, efficiency and lifetime of the light source.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY L BROOKS/Primary Examiner, Art Unit 2882